OPINION OF THE COURT
Per Curiam.
Petitioner, the Departmental Disciplinary Committee for *189the First Department, moves for an order (1) determining that the crime of which respondent has been convicted is a serious crime within the meaning of Judiciary Law § 90 (4) (d), (2) suspending respondent from the practice of law pursuant to Judiciary Law § 90 (4) (f) and (3) directing respondent to show cause, pursuant to Judiciary Law § 90 (4) (g), why a final order of censure, suspension or removal should not occur.
Respondent was admitted to practice law as an attorney in New York State by the Appellate Division, First Department, on March 15, 1976.
On July 10, 1985 respondent was convicted, upon his guilty plea, in the United States District Court for the Eastern District of New York of mail fraud, a Federal felony (18 USC § 1341). Respondent, in furtherance of a fraudulent scheme, prepared and filed false New York State and local sales and use tax returns which deprived the State of more than $65,000 in sales tax. Respondent was sentenced to two months’ imprisonment commencing July 13, 1987, to be followed by a two-year probation period, and a $1,000 fine.
The crime for which respondent was convicted is a serious crime, as defined by Judiciary Law § 90 (4) (d), as it involves misrepresentation and fraud. Although respondent accepted service of the notice of petition on September 23, 1987, he has failed to submit papers in opposition. Accordingly, respondent is suspended and directed to show cause why a final order of suspension, censure or removal should not be entered.
Ross, J. P., Carro, Asch, Kassal and Smith, JJ., concur.
Respondent is directed to show cause why a final order of suspension, censure or removal from office should not be made and, pending final determination of the petition, respondent is suspended from practice as an attorney and counselor-at-law in the State of New York effective December 8, 1987, and until the further order of this court.